666 S.E.2d 122 (2008)
Thomas Robert MARRIOTT, Alice Banks Yeaman, John A. Wagner, Anita J. Sarbo, Timothy Morgan, Jerry L. Markatos, Joseph W. Jacob, Nancy Banks, Rachel Wilfert, Robert Graham, Patricia Kenlan, Elaine C. Chiosso, John W. Brooks, Deborah Wechsler, David Peterson, Judith Peterson, Anne R. Flash, William Flash, Karen Strazza Moore and William Moore, Plaintiffs
v.
CHATHAM COUNTY, A North Carolina County And A Body Corporate And Politic; Members of the Chatham County Board of Commissioners, In their Official Capacities: Bunkey Morgan, Chair; Tommy Emerson, Vice-Chair; Patrick Barnes; Allen Michael Cross; Carl H. Outz; Members of the Chatham County Planning Board, In their Official Capacities: Charles Eliason, Chair; Mark McBee, Vice-Chair; Paul McCoy; Martin Mason; Mary Nettles; Evelyn Cross; Sally Kost; Chris Walker; Clyde Harris; and Cecil Wilson, Defendants, and
Polk-Sullivan, LLC, Chatham Partners, LLC, And Robert D. Swain, Defendant-Intervenors.
No. 57P08.
Supreme Court of North Carolina.
August 26, 2008.
J. Dickson Phillips, III, Chapel Hill, for Marriott et al.
Hayden J. Silver, III, Betsy Cooke, Raleigh, for Polk-Sullivan, et al.
Paul S. Messick, Jr., Burlington, for Chatham County, et al.
Prior report: ___ N.C.App. ___, 654 S.E.2d 13.

ORDER
Upon consideration of the petition filed on the 13th day of February 2008 by Plaintiffs in this matter for discretionary review of the decision of the North Carolina Court of Appeals *123 pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 26th day of August 2008."